Citation Nr: 1714312	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include to include as due to herbicide exposure and/or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2016, and before the undersigned Veterans Law Judge (VLJ) in March 2017.  Transcripts from both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed type II diabetes mellitus and peripheral neuropathy of the lower extremities due to herbicide exposure that occurred while stationed in Okinawa, Japan.  However, it is also noted that an October 2012 VA examination reflects the lower extremity neuropathy is due to his diabetes mellitus.

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as type II diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307 (a)(6), 3.309(e), 3.313.  There is no evidence in the record that the Veteran ever served in the Republic of Vietnam. 

While the Department of Defense (DoD) has conceded some use of herbicides outside the Republic of Vietnam, neither DoD, nor VA, have conceded that herbicides were ever used in Japan, particularly at Okinawa.  (See Information for Department of Defense on Herbicide Tests and Storage Outside of Vietnam, available at: http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_
 outside_vietnam.pdf).  Nevertheless, the Veteran has provided several internet articles implying that various herbicide were stored and used at United States military bases in Okinawa.  He has also indicated exposure occurred from working on C-123 aircraft that had service in Vietnam.

The Veteran's Benefits Administration Manual M21-1 (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a.  This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The M21-1 MR also contains procedures for claims based upon exposure to herbicide agents through contaminated C-123 aircraft.  See Part IV.ii.1.H.3.a.  In pertinent part, IV.ii.1.H.3.a.  The Board further notes that VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf. The Veteran's military occupational specialty is included in these codes.

The Board acknowledges that the RO requested records from the national Personnel Records Center (NPRC) provide any records detailing in-service herbicide exposure, and the NPRC responded in September 2011 that they had no such records.  In addition, the RO issued a formal finding of inability to verify herbicide exposure in a February 2014 Memorandum.  However, it does not appear these steps are in compliance with the aforementioned M21-1 provisions.  Further, the formal finding appears to include a reference to a name other than the Veteran.  Moreover, the internet articles submitted by the Veteran indicate evidence of herbicides at military bases in Okinawa was discovered after this development.  Nevertheless, these articles also appear to contain information that use/storage of herbicides at these facilities was after the Veteran's period of active duty.  The Board also notes that the Veteran's DD Form 214 that is of record lists no foreign and/or sea service, but other service personnel records include reference to his being at Kadena Air Base which is in Okinawa in 1968.  As such, the Board finds that it is not clear from the record whether the Veteran had in-service herbicide exposure.

In light of the above, the Board finds that a remand is required to conduct additional development regarding the Veteran's account of in-service herbicide exposure outside of Vietnam and/or contact with C-123 aircraft that is consistent with the M21-1 procedures.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his diabetes and lower extremity neuropathy since May 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service herbicide exposure, as well as his in-service and post-service diabetes and peripheral neuropathy symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Ensure that the Veteran's complete military personnel records are available.  Once those procedures have been completed, complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to herbicides, including Agent Orange, while stationed in Okinawa, and/or working on C-123 aircraft.  In particular, send a request to the C&P service and to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa as alleged during his period of service, in accordance with the instructions set forth in the M21-1 MR.  All documentation sent and received regarding this request must be associated with the claims file.

4.  If it is determined the Veteran did not have in-service exposure to herbicide agents in Okinawa, conduct all current development procedures for the development of whether the Veteran had regular and repeated contact with C-123 aircraft known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3. Make a formal finding of whether the Veteran was in the group of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era.  Required notice must be provided to the Veteran and his representative.

5.  After completing any additional development deemed necessary, to include scheduling the Veteran for any necessary VA examinations regarding this case, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

